     Case 8:17-cv-00414-CJC-JCG Document 98 Filed 01/09/19 Page 1 of 4 Page ID #:1094


1      Glenn Barger, Esq., SBN: 155465
       Aneta B. Dubow, Esq., SBN: 196624
2      CHAPMAN, GLUCKSMAN, DEAN, ROEB & BARGER, P.C.
       11900 W. Olympic Boulevard, Suite 800
       Los Angeles, California 90064
3      Telephone: (310) 207-7722, Facsimile: (310) 207-6550
       Email: gbarger@cgdrblaw.com, adubow@cgdrblaw.com
4
       Joseph N. Stella, Esq., admitted pro hac vice
5      John M. Dugan, Esq., admitted pro hac vice
       NIELSEN, ZEHE & ANTAS, P.C.
6      55 W. Monroe, Suite 1800
       Chicago, Illinois 60603
7      Telephone: (312) 322-9900; Facsimile: (312) 322-9977
       Email: jstella@nzalaw.com; jdugan@nzalaw.com
8
9                     UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA (Western Division – Los Angeles)
10
       SARAH TROYER, Individually and as    )                     Case No. 8:17-CV-00414-CJC-JCG
11     Successor-In-Interest on Behalf of   )
12     Decedent, MICHAEL JOHN TROYER;       )                     Assigned Judge Cormac J. Carney
       ADDISON T., a Minor and Successor-   )                     Magistrate Judge Jay C. Gandhi
13     In-Interest on Behalf of Decedent, by)
       and through her Guardian ad Litem,   )                     APPLICATION FOR LEAVE TO
14     Sarah Troyer,                        )                     FILE UNDER SEAL
                                            )
15                                          )
16                  Plaintiffs,             )
                                            )
17           v.                             )                     Discovery Cutoff Date: November 15, 2018
                                            )                     Motion Cutoff Date: January 14, 2019
18     LIEBHERR CRANES, INC;                )                     Pre-Trial Conference Date: May 6, 2019
19     LIEBHERR MINING &                    )                     Trial Date: May 14, 2019
       CONSTRUCTION EQUIPMENT,              )
20     INC., a Virginia corporation; HALDEX )
       BRAKE PRODUCTS                       )
21     CORPORATION, a Delaware              )
       corporation; TRANSWORLD              )
22     MANUFACTURING COMPANY, a             )
23     Nevada corporation; ROBB             )
       TECHNOLOGIES, LLP, a Nevada          )
24     corporation; JAKE’S CRANE,           )
       RIGGING & TRANSPORT                  )
25     INTERNATIONAL, a Nevada              )
26     corporation; and DOES 1 through 100, )
       Inclusive,                           )
27                                          )
                    Defendants.
28
                                                              1
                                      APPLICATION FOR LEAVE TO FILE UNDER SEAL
     Case 8:17-cv-00414-CJC-JCG Document 98 Filed 01/09/19 Page 2 of 4 Page ID #:1095


1                     TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE
2
       TAKE NOTICE that Defendant, Liebherr Mining & Construction Equipment, Inc.
3
       (LIEBHERR) hereby files its APPLICATION FOR LEAVE TO FILE UNDER
4
5      SEAL. LIEBHERR seeks an order allowing it to file under seal, a copy of the
6
       Confidential Release and Settlement Agreement dated November 19, 2018, between
7
       LIEBHERR and the Plaintiffs, Sarah Troyer, individually and as successor-in-interest
8
9      in behalf of decedent, Michael John Troyer, and A.T., a minor and successor-in-
10
       interest on behalf of decedent Michael John Troyer.
11
             This application is support by the declaration of John M. Dugan, one of the
12
13     attorneys representing LIEBHERR in this matter.
14
             WHEREFORE, LIEBHERR respectfully requests that the Court enter an order
15
       allowing it to file under seal, a copy of the Confidential Release and Settlement
16
17     Agreement dated November 19, 2018, between LIEBHERR and the Plaintiffs, Sarah
18
       Troyer, individually and as successor-in-interest in behalf of decedent, Michael John
19
       Troyer, and A.T., a minor and successor-in-interest on behalf of decedent Michael
20
21     John Troyer.
22
       DATED: January 9, 2019
23                                                 GLENN T. BARGER, SBN: 155465
                                                   ANETA B. DUBOW, SBN: 196624
24
                                                   Chapman, Glucksman, Dean, Roeb &
25                                                 Barger
                                                   A Professional Corporation
26
                                                   11900 W. Olympic Boulevard, Suite
27                                                 800
                                                   Los Angeles, California 90064
28
                                                  2
                               APPLICATION FOR LEAVE TO FILE UNDER SEAL
     Case 8:17-cv-00414-CJC-JCG Document 98 Filed 01/09/19 Page 3 of 4 Page ID #:1096


1                                               Telephone: (310) 207-7722
                                                Facsimile: (310) 207-6550
2
                                                Email: gbarger@cgdrblaw.com
3                                               Email: adubow@cgdrblaw.com
4
                                                By: /s/ John M. Dugan
5
                                                JOSEPH N. STELLA, ESQ.,
6
                                                admitted pro hac vice
7                                               JOHN M. DUGAN, ESQ.,
                                                admitted pro hac vice
8
                                                NIELSEN, ZEHE &ANTAS, P.C.
9                                               55 W. Monroe, Suite 1800
                                                Chicago, Illinois 60603
10
                                                Telephone: (312) 322-9900
11                                              Facsimile: (312) 322-9977
                                                Email: jstella@nzalaw.com
12
                                                Email: jdugan@nzalaw.com
13
                                                Attorneys for Defendant,
14
                                                Liebherr Mining & Construction
15                                              Equipment, Inc., d/b/a
                                                Liebherr Cranes, Inc., n/k/a Liebherr
16
                                                Mining & Construction Equipment, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                            APPLICATION FOR LEAVE TO FILE UNDER SEAL
     Case 8:17-cv-00414-CJC-JCG Document 98 Filed 01/09/19 Page 4 of 4 Page ID #:1097


1                                CERTIFICATE OF SERVICE
2
       The undersigned does hereby certify that on the 9th day of January, 2019, a copy of
3      the foregoing APPLICATION FOR LEAVE TO FILE UNDER SEAL was filed
       electronically. Notice of this filing will be sent to all Parties by operation of the
4
       Court's electronic filing system. Parties may access this filing through the Court's
5      system.
6
                                                      By: /s/ John M. Dugan
7
                                                      JOSEPH N. STELLA, ESQ.,
8
                                                      admitted pro hac vice
9                                                     JOHN M. DUGAN, ESQ.,
                                                      admitted pro hac vice
10
                                                      NIELSEN, ZEHE &ANTAS, P.C.
11                                                    55 W. Monroe, Suite 1800
                                                      Chicago, Illinois 60603
12
                                                      Telephone: (312) 322-9900
13                                                    Facsimile: (312) 322-9977
                                                      Email: jstella@nzalaw.com
14
                                                      Email: jdugan@nzalaw.com
15
                                                      Attorneys for Defendant,
16
                                                      Liebherr Mining & Construction
17                                                    Equipment, Inc., d/b/a
                                                      Liebherr Cranes, Inc., n/k/a Liebherr
18
                                                      Mining & Construction Equipment, Inc.
19
20
21
22
23
24
25
26
27
28
                                                  4
                               APPLICATION FOR LEAVE TO FILE UNDER SEAL
